ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sushil Iyer’s representative / agent, Patric Han, on June 15, 2021.

The application has been amended as follows: 
1. (Previously Presented) A method, comprising: 
receiving a flow of cement through a flow path defined in a housing; 
directing the flow of cement into an annulus between the housing and a wall of a wellbore, the housing encasing an electric stator and sealed against ingress of the cement to the electric stator, the housing defining an inner bore and having an inner, circumferential wall, wherein receiving the flow of cement through the flow path and directing the flow of cement into the annulus between the housing and the wall of the wellbore results in cementing the housing within the wellbore; 
circulating a coolant through the housing to provide cooling to the electric stator, wherein the coolant floods an inner volume of the housing within which the electric stator resides; and 
receiving a flow of well fluid at the inner, circumferential wall of the housing after the housing has been cemented within the wellbore.  
2. (Cancelled)
3. (Cancelled)  

5. (Previously Presented) The method of claim 1, wherein the flow path extends between an outer, circumferential wall and a bottom wall of the housing.  
6. (Previously Presented) The method of claim 1, wherein the inner, circumferential wall of the housing is continuous with an inner wall of a casing joint affixed to the housing.  
7. (Original) The method of claim 1, comprising receiving, with the electric stator, power from a remote location.  
8. (Previously Presented) The method of claim 7, comprising driving, with the electric stator, an electric rotor-impeller positioned within the interior of the housing in response to receiving power.  
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Previously Presented) The method of claim 1, wherein the method is performed with a downhole-type tool comprising: 
the housing configured to be affixed to a casing joint, the inner, circumferential wall of the housing continuous with an inner wall of the casing joint; and 
the electric stator configured to drive an electric rotor-impeller.  

19. (Previously Presented) The method of claim 18, wherein the housing comprises a cooling port, and the method comprises connecting the cooling port to a cooling tube providing the coolant from a remote location to the housing.  
20. (Cancelled)   
21. (Previously Presented) The method of claim 18, wherein the downhole-type tool comprises a cable connected to the stator, and the cable provides power from a remote location to the stator to drive the electric rotor-impeller.  
22. (Previously Presented) The method of claim 21, wherein the cable is cemented in the wellbore outside of the casing joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674